                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

Charles Heyward Crosby,             )
                                    )
                    Plaintiff,      )
                                    )                        Civil Action No. 1:18-cv-3015-TMC
      v.                            )
                                    )                                        ORDER
Andrew Saul,                        )
Commissioner of Social Security     )
                1
Administration,                     )
                                    )
                    Defendant.      )
___________________________________ )

        Plaintiff, Charles Heyward Crosby, brought this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying his claim for Disability Insurance Benefits (“DIB”) pursuant to the

Social Security Act. (ECF No. 1). This matter is before the court for review of the Report and

Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 25). The Report

recommends that the Commissioner’s decision be reversed and remanded for further proceedings

consistent with the Report. Id. Plaintiff, who is represented by counsel, has not filed objections to

the Report. On November 25, 2019, the Commissioner filed a notice of his intent not to file any

objections to the Report. (ECF No. 26). The time for objections has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substitute das a party pursuant to
Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g).
Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the Magistrate Judge (ECF No. 25), which is

incorporated herein by reference. The Commissioner’s final decision is REVERSED AND

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative review

as set forth in the Report.

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
December 3, 2019
